                Case 3:20-cv-05526-MAT Document 25 Filed 03/25/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   CHRISTOFFER R.,                                    Civil No. 3:20-CV-05526-MAT

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   in regard to Plaintiff’s application for supplemental security income under Title XVI of the

17   Social Security Act be REMANDED to the Commissioner of Social Security for a new hearing

18   and decision by an administrative law judge (ALJ).

19            On remand, the ALJ will update the record and issue a new decision; re-assess the

20   claimant’s residual functional capacity and the medical opinions in light of the updated record,

21   continue with the sequential evaluation, and, as necessary, call a vocational expert (VE) while

22   ensuring to resolve any apparent conflicts between VE testimony and the Dictionary of

23   Occupational Titles (DOT).

24

     Page 1         ORDER - [3:20-CV-05526-MAT]
                Case 3:20-cv-05526-MAT Document 25 Filed 03/25/21 Page 2 of 2



 1
              This case is reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g).
 2
     Upon proper presentation to this Court, Plaintiff will be entitled to reasonable attorney fees and
 3
     expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
 4
              DATED this 25th day of March, 2021.
 5

 6

 7
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
 8

 9

10   Presented by:

11   s/ Jacob Phillips
     JACOB PHILLIPS
12   Special Assistant United States Attorney
     Office of the General Counsel
13   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
14   Seattle, WA 98104-7075
     Telephone: (206) 615-2274
15   Fax: (206) 615-2531
     jacob.phillips@ssa.gov
16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05526-MAT]
